                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

 JESSICA SIMMONS,                                   :   Case No. 2:19-cv-05481-MHW-EPD
                                                    :
                                                    :   Judge Michael H. Watson
                 Plaintiff,                         :   Magistrate Judge Elizabeth Preston Deavers
                                                    :
 vs.
                                                    :
 MPW INDUSTRIAL SERVICES, INC.,                     :
 et al.                                             :   STIPULATED PROTECTIVE ORDER
                                                    :
                 Defendants.                        :


       Pursuant to Fed. R. 26(c) and the Court’s March 4, 2020 Preliminary Pretrial Order (Doc.

12), Plaintiff Jessica Simmons and Defendants MPW Industrial Services, Inc. (“MPW”) and Joey

Miller (collectively, “the Parties”) hereby submit the following proposed Order relating to

confidential business and other proprietary information.

IT HEREBY ORDERED THAT:

       Each party to this proceeding or any subsequent appeals and anyone else who may

subscribe to this Stipulated Protective Order (“Order”) agrees as follows:

                                             PURPOSE

       The Court recognizes that preparation and trial of this action may require the discovery of

confidential and/or proprietary materials containing proprietary business, personnel, trade secret,

client, or financial information, other information subject to confidentiality requirements, or other

such sensitive commercial information that is not publicly available. The Court wishes for the

Parties to be able to litigate this action without jeopardizing their interests and expectations in the

privacy and confidentiality of their records and so enter this Order.




                                                  1
                        INFORMATION SUBJECT TO THIS ORDER

       1.      For purposes of this Order, “Confidential Information” includes Plaintiff’s medical,

financial, and personal information, Defendant Miller’s personnel, financial, and personal

information, and Defendant MPW and/or Defendant MPW’s parent, affiliated, or related

companies’ confidential business information, including but not limited to trade secrets, business

records, and other proprietary materials containing confidential business, personnel, or financial

information, or other information subject to confidentiality requirements that is not publicly

available that is: (a) conveyed by or contained in a document produced; (b) stated in answer to an

interrogatory; (c) disclosed in an oral deposition by a party or a non-party in the course of discovery

in this proceeding; and/or (d) disclosed by a party or a non-party at a hearing.

                    DESIGNATING INFORMATION “CONFIDENTIAL”

       2.      Any party that produces information which it reasonably believes to be Confidential

Information may, at the time of production, designate such information as “Confidential” and the

information so designated shall thereafter be subject to the provisions of this Order. In the case of

documents, each page that is to be produced under this Order shall be separately marked

“Confidential.”

    OBJECTIONS TO DESIGNATION OF INFORMATION AS “CONFIDENTIAL”

       3.      Either party may object to the designation of information as “Confidential.” If a

party objects, within 14 days the parties will confer in good faith regarding the designation. If the

parties are unable to come to an agreement, the parties shall schedule an informal conference with

the Court to seek a resolution. If they are still unable to resolve the dispute, the designating party

shall move for court-ordered protection with respect to each challenged designation. The document

in question will remain subject to the confidentiality provisions of this Order until the Court rules



                                                  2
upon the designation of the document. If the Court does not grant the designating party’s motion,

the information will lose its confidential designation. The designating party retains the ultimate

burden of demonstrating good cause for protection by the Court.

                             PERSONS AUTHORIZED TO
                        RECEIVE CONFIDENTIAL INFORMATION

       4.      Any information designated “Confidential” pursuant to this Order shall not be

disclosed to any person whatsoever other than: the parties, their parent and/or affiliated and/or

related companies, and their respective directors, officers, and management employees, and their

secretarial or clerical staffs; attorneys of record, their legal assistants, and their secretarial or

clerical staffs; insurers; court reporters and the Court; and deponents, witnesses, experts, and

consultants retained in good faith to assist in connection with this action and/or potential

deponents, witnesses, experts, and consultants retained in good faith to assist in connection with

this action, but only on an as needed basis, provided that such persons agree to not disclose or

otherwise use such Confidential Information in any manner other than for the purpose of providing

testimony in this matter.

            LIMITATIONS ON THE USE OF CONFIDENTIAL INFORMATION

       5.      Any information designated “Confidential” pursuant to this Order shall be held in

confidence by each person to whom it is disclosed, shall be used by the person who receives such

information only for the purposes of this proceeding, and shall not be used by the recipient of the

information for any function other than this litigation.

       6.      In the event that any Confidential Information, as provided in this Order, is used in

depositions, the court reporter shall be instructed either (1) by a statement on the record by counsel

at the time of the deposition, or (2) by written notice to all counsel within ten business days after

the receipt of the transcript, that the portions of the depositions relating to the Confidential

                                                  3
Information, as well as any Confidential documents which are made exhibits, shall be retained

under seal and if filed in connection with this proceeding or any subsequent appeal, shall be filed

pursuant to this Order as set forth in Paragraph 7, and that copies of such materials shall be given

only to counsel of record. Only those persons afforded access under Paragraph 4 may be present

at any examination concerning Confidential Information.

       7.      In the event that any Confidential Information may be filed in connection with this

proceeding or any subsequent appeals, such material shall be requested to be filed under seal by

the party designating the information “Confidential” pursuant to this order. A party that intends to

file information designated as “Confidential” by the opposing party must notify the designating

party no less than 14 days prior to the filing to allow the designating party sufficient time to file a

motion to seal. Any motions to file under seal must comply with Shane Group, Inc. v. Blue Cross

Blue Shield of Michigan, 825 F.3d 299 (6th Cir. 2016). This Protective Order, however, does not

authorize filing protected materials under seal. As set forth in Shane Group and Procter & Gamble

Co. v. Bankers Trust Co., 78 F.3d 219 (6th Cir. 1996), no document may be filed with the Court under

seal without prior permission as to each such filing, upon motion and for good cause shown, including

the legal basis for filing under seal. Unless the Court orders otherwise, all sealed documents shall be

filed according to S.D. Ohio Civ. R. 5.2.1 and the policies and procedures set forth in the Court’s

CM/ECF online resources.

                         FINAL TERMINATION OF PROCEEDING

       8.      Thirty days after final termination of this proceeding, including all subsequent

appeals, each party shall destroy all materials produced and designated as “Confidential” and all

copies thereof. If a party, within twenty-eight days of the final termination of this proceeding,

requests that the Confidential Information be returned, the party to whom the request is made shall



                                                  4
return all such Confidential Information produced and all copies thereof. Unless a court orders

otherwise, the parties shall continue after final termination of this proceeding to keep confidential

the information and documents exchanged pursuant to this Order. Confidential Information

incorporated into pleadings, exhibits, legal memoranda, or similar documents need not be

destroyed but shall remain confidential.

         9.    This Order shall be without prejudice to the right of any party or non-party to

present to the Court a motion for a separate Protective Order as to any such document or

information, including restrictions differing from those specified herein, and this Order shall not

be deemed to prejudice any party in any way in any future application for modification of this

Order.

         10.   This Order has no effect upon, and shall not apply to, the parties’ and their counsel’s

own internal use of the information and documents that party produced under the protections of

this Order.

         11.   In the event additional parties join or are joined in this action, they shall not have

access to material marked “Confidential” until the newly joined party by its counsel has executed

and filed with the Court its agreement to be fully bound by this Order.

         12.   This Order shall not apply to information in the public domain or obtained from

other sources not in violation of this Order, regardless of whether or not such information is also

contained in discovery materials designated as “Confidential” in this case.

         13.   In the event that any party to this Order inadvertently discloses documents or other

material protected by the attorney-client privilege or the work product doctrine, regardless of

whether the documents or other material are produced pursuant to this Order, the party receiving




                                                 5
such documents or material shall immediately return the documents or material upon request and

shall not retain any copies or use the documents or material in any way.

         14.   The undersigned counsel for the parties agree on behalf of their respective firms

and clients to the terms set forth herein, and consent to the form and entry of this Order.

         15.   The Court retains jurisdiction to alter or amend this Order by further order of the

Court upon a showing of good cause. Upon approval by the Court, this Order shall be effective as

the Order of the Court. Nothing in this Order shall abridge the right of any person to seek judicial

review or to pursue other appropriate judicial action with respect to any ruling made concerning

the issue of the status of Confidential Information.

                     NON-WAIVER OF PRIVILEGED INFORMATION

         16.   A party who produces any document subject to the attorney-client privilege or

work-product protection (“Privileged Document”) without intending to waive the claim of

privilege or protection associated with such document may, within ten (10) days after the

producing party actually discovers that such production occurred, amend its discovery response

and notify the other party that such document was produced and should have been withheld as

privileged.

         17.   Once the producing party provides such notice to the requesting party, the

requesting party must: (1) promptly return the specified document and any copies thereof to the

producing party; (2) destroy, and certify such destruction, to the producing party, along with any

notes or any other documents it created that reflect the contents of the specified document; and (3)

refrain from disclosing the substance of such specified document to any third party, including the

Court.




                                                 6
         18.   Such disclosure of a Privileged Document shall not be deemed a waiver with

respect to that document or other documents involving similar subject matter.

         19.   Further, it is the intent of the parties that this Order is made in compliance with Fed.

R. Evid. 502 and any such disclosure shall also not constitute a waiver in any other Federal or State

Proceeding.

         20.   By complying with these obligations, the requesting party does not waive any right

to challenge the assertion of privilege and request an order of the Court denying such privilege. In

the event of a challenge to the claim of privilege, the requesting party may seek to compel

production of the document.

         21.   Any third party, such as expert witnesses or vendors, retained by either party in the

course of the above-captioned litigation, shall be provided a copy of this Order by the party

retaining such third party, and shall be required to agree, in writing, to be bound by the Order’s

terms.

         22.   In the event of disclosure of Privileged Document(s) and upon timely notice by the

producing party, as provided in Paragraph 14, the requesting party shall have the obligation to

retrieve any such document(s) from third parties retained by the requesting party. In the event that

the requesting party fails to return to the producing party within 10 days the disclosed Privileged

Documents upon timely notice by the producing party, as provided in Paragraph 14, the producing

party may seek injunctive relief to enforce the terms of this Order.

IT IS ORDERED.

                                                      s/ Elizabeth A. Preston Deavers__________
                                                      ELIZABETH A. PRESTON DEAVERS
                                                      UNITED STATES MAGISTRATE JUDGE


Date: March 30, 2020


                                                  7
